Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haymon (US Patent Application 20030127853) in view of Williams (US Patent 8540287).

Regarding claim 1.
A branch line connector for internally-coated duct systems, comprising:

Haymon disclose two flanges that make up together with both an inner and outer gasket. The flanges are held together by fasteners through holes (507)

    PNG
    media_image1.png
    442
    506
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    531
    693
    media_image2.png
    Greyscale


 an inner flange shaped to mate with an inner surface of a duct wall surrounding an opening formed in the duct wall; 
an outer flange shaped to mate with an outer surface of the duct wall surrounding the opening formed in the duct wall, the other flange adapted to connect with the branch line; 
means for securing together the inner and outer flanges on the duct wall around said opening.
Haymon does not disclose inner and outer gasket members configured and dimensioned to be disposed between the inner and outer flanges with an edge of said opening in the duct wall sealed between said inner and outer gasket members, wherein the inner gasket member is positioned to be compressed between the inner and outer flanges and the outer gasket member is positioned to be compressed between the inner flange and the duct wall when said flanges are installed on the duct wall; and 

Williams teaches two flanges being attached to a hole in a duct wall in Figure 1A.

Haymon in view of Williams  discloses the claimed invention except for the gaskets are not arranged as in the instant Application.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein the inner gasket member is positioned to be compressed between the inner and outer flanges and the outer gasket member is positioned to be compressed between the inner flange and the duct wall when said flanges are installed on the duct wall, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations of the gasket locations.

It would have been obvious before the effective e filing date of the claimed invention to one of ordinary skill in the art that having two gaskets would work equally as well in various location between the two flanges.

Regarding claim 2. The branch line connector of claim 1, wherein said securing means is positioned between said inner and outer gasket members.
 As shown above the fasteners are between the two gaskets.

Regarding claim 3. The branch line connector of claim 1, wherein the inner and outer gasket members each have an uncompressed height and the uncompressed height of the inner gasket member is greater than the uncompressed height of the outer gasket member.
it would have been an obvious matter of design choice to modify the reference, to have gaskets of any height, since applicant has not disclosed that having one gasket thicker than the other solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with gaskets of heights needed to make up the gasket compression between various duct and flange thicknesses.
Furthermore, absent a teaching as to criticality that the inner and outer gaskets need be of different thicknesses, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Regarding claim 4. The branch line connector of claim 3, wherein the outer gasket member uncompressed height is approximately two-thirds of the inner gasket member uncompressed height.
it would have been an obvious matter of design choice to modify the reference, to have gaskets of any height, since applicant has not disclosed that having one gasket thicker than the other solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with gaskets of heights needed to make up the gasket compression between various duct and flange thicknesses.
Furthermore, absent a teaching as to criticality that the inner and outer gaskets need be of different thicknesses, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Regarding 5. The branch line connector of claim 1, wherein said securing means comprises threaded, blind holes arranged around the inner flange and opening to an outside surface of the inner flange.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to use either bolts that are threaded to engage threaded hole or bolts that are threaded with a threaded nut to engage and compress the flanges and gaskets. Threaded holts or threaded bolts with a nut are both common means of fastening.

Regarding claim 6. The branch line connector of claim 5, wherein in the securing means further comprises male threaded members configured and dimensioned to be received in said threaded blind holes, and corresponding holes in the outer flange for receiving said threaded male members.

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to use either bolts that are threaded to engage threaded hole or bolts that are threaded with a threaded nut to engage and compress the flanges and gaskets. Threaded holts or threaded bolts with a nut are both common means of fastening.

Regarding claim 10

The rejection of claim 10 follows that of the rejection of claims 1 and 2 above.

 A branch line connector for internally-coated duct systems, comprising: an inner flange shaped to mate with an inner surface of a duct wall surrounding an opening formed in the duct wall; an outer flange shaped to mate with an outer surface of the duct wall surrounding the opening formed in the duct wall, the other flange adapted to connect with the branch line; inner and outer gasket members configured and dimensioned to be disposed between the inner and outer flanges with an edge of said opening in the duct wall sealed between said inner and outer gasket members, wherein the inner gasket member is positioned to be compressed between the inner and outer flanges and the outer gasket member is positioned to be compressed between the inner flange and the duct wall when said flanges are installed on the duct wall; and mechanical fasteners positionable between the inner and outer gasket members to compress said gasket members between the inner and outer flanges.

Regarding claim 11. 
Rejection of claim 11 follows that of claim 5 above.

The branch line connector of claim 10, wherein said mechanical fasteners comprise threaded fasteners and corresponding threaded blind holes on the outer flange.

Regarding claim 13. The branch line connector of claim 10, in combination with the duct wall of the duct system, wherein: the inner flange is disposed against the inner surface of the duct wall; the outer flange is disposed against the outer surface of the duct wall; the inner gasket member is disposed within the opening in the duct wall, compressed between the inner and outer flanges; the outer gasket member is disposed outside the opening in the duct wall, compressed between the inner flange and inner surface of the duct wall; and plural threaded fasteners arranged around the inside of the opening in the duct wall, between the inner and outer gasket members to compress said gasket members.

The basic elements of claim 13 are disclosed as cited in claims above.

Haymon in view of Williams discloses the claimed invention except for the specific arrangement. It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the components as need to make proper makeup, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application applicant has not disclosed any criticality for the claimed limitations arrangement.


Regarding claim15. 
A kit for installing a branch line in a pressurized duct system ducts with duct walls, comprising a branch line connector having an inner flange shaped to mate with an inner surface of the duct wall surrounding an opening formed in the duct wall, an outer flange adapted to connect the branch line shaped to mate with an outer surface of the duct wall surrounding the opening formed in the duct wall, and inner and outer gasket members configured and dimensioned to be disposed between the inner and outer flanges with an edge of said opening in the duct wall sealed between said inner and outer gasket members, wherein the inner gasket member is positioned to be compressed between the inner and outer flanges and the outer gasket member is positioned to be compressed between the inner flange and the duct wall by mechanical fasteners disposed between the inner and outer gasket members when said flanges are installed on the duct wall.

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art where Haymon in view of Williams discloses all of the materials as cited in claims above to collect all of the material needed to install the system at a worksite in a kit. This collection would save time and money at the worksite by having all the needed materials available. Having  a ready-made kit available would make the installation immediately available on an emergent situation.



Regarding claim 16. The kit of claim 15, further comprising threaded fasteners as said mechanical fasteners
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art where Haymon in view of Williams discloses all of the materials as cited in claims above to collect all of the material needed to install the system at a worksite in a kit. This collection would save time and money at the worksite by having all the needed materials available. Having  a ready-made kit available would make the installation immediately available on an emergent situation.


Regarding claim 17. The kit of claim 16, wherein said outer flange is provided with threaded blind holes for receiving said threaded fasteners.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art where Haymon in view of Williams discloses all of the materials as cited in claims above to collect all of the material needed to install the system at a worksite in a kit. This collection would save time and money at the worksite by having all the needed materials available. Having  a ready-made kit available would make the installation immediately available on an emergent situation.

Claims 7-8  and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haymon (US Patent Application 20030127853) in view of Williams (US Patent 8540287) as applied to claim 1 above, and further in view of Webster (US Patent Application 20140202577).

Regarding claim 7. 
Haymon (US Patent Application 20030127853) in view of Williams (US Patent 8540287) discloses the branch line connector of claim 5, 

Haymon (US Patent Application 20030127853) in view of Williams (US Patent 8540287)  does not further comprising a corrosion resistant coating on the inner flange and inner surfaces of the outer flange.

Webster teaches “The duct fitting 10 may be formed from any moldable or ductile material having suitable performance characteristics. In exemplary embodiments, the duct fitting 10 may be formed from extra deep drawing steel (EDDS) ASTM-A653, 26-20 gauge galvanized with G60 or better corrosion resistant coating.” (paragraph [0069])
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art as it is commonly known by the Webster teaching to use a corrosion resistant material

Regarding claim 8.
Haymon (US Patent Application 20030127853) in view of Williams (US Patent 8540287) discloses the branch line connector of claim 1, in combination with the duct wall of the duct system, wherein: the inner flange is disposed against the inner surface of the duct wall; the outer flange is disposed against the outer surface of the duct wall; the inner gasket member is disposed within the opening in the duct wall, compressed between the inner and outer flanges; the outer gasket member is disposed outside the opening in the duct wall, compressed between the inner flange and inner surface of the duct wall; and said securing means comprises plural threaded fasteners arranged around the inside of the opening in the duct wall, between the inner and outer gasket members.

Haymon in view of Williams does  not disclose the specific arrangement.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein the inner gasket member is positioned to be compressed between the inner and outer flanges and the outer gasket member is positioned to be compressed between the inner flange and the duct wall when said flanges are installed on the duct wall, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations of the gasket locations.

Regarding claim12. 

Rejection of claim 12 follows that of claim 7 above.

The branch line connector of claim 10, further comprising a corrosion resistant coating on the inner flange and inner surfaces of the outer flange.

4.	Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haymon (US Patent Application 20030127853) in view of Williams (US Patent 8540287) as applied to claim 1 above, and further in view of Webster (US Patent Application 20140202577) and further in view of Bailey (US Patent 5534337).

Regarding claim  9. 
Haymon in view of Williams and in view of Webster discloses the branch line connector as in claim 8, 

Haymon in view of Williams and in view of Webster does not disclose wherein the duct system has an internal fluoropolymer corrosion resistant coating and all surfaces of the inner and outer flanges exposed to substances transported in the duct system after installation have a fluoropolymer corrosion resistant coating prior to installation.

Bailey teaches “In accordance with the present invention there is provided a corrosion resistant surfacing veil of a thermoplastic fluoropolymer, and corrosion resistant reinforced thermoset plastic laminates having a surfacing veil of a thermoplastic fluoropolymer.” (Abstract)

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art where Bailey teaches that it is known that corrosion resistant coatings are made of fluoropolymer.

Regarding claim 14. 

Rejection of claim 14 follows that of claim 9.

The branch line connector as in claim 13, wherein the duct system has an internal fluoropolymer corrosion resistant coating and all surfaces of the inner and outer flanges exposed to substances transported in the duct system after installation have a fluoropolymer corrosion resistant coating prior to installation.

13. The branch line connector of claim 10, in combination with the duct wall of the duct system, wherein: the inner flange is disposed against the inner surface of the duct wall; the outer flange is disposed against the outer surface of the duct wall; the inner gasket member is disposed within the opening in the duct wall, compressed between the inner and outer flanges; the outer gasket member is disposed outside the opening in the duct wall, compressed between the inner flange and inner surface of the duct wall; and plural threaded fasteners arranged around the inside of the opening in the duct wall, between the inner and outer gasket members to compress said gasket members.



Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753